Opinion issued December 29, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00330-CV
                           ———————————
 ROBERT SALAZAR, ELIA SALAZAR AND/OR ALL OCCUPANTS OF
        6327 DARBY WAY, SPRING, TX 77338, Appellants
                                       V.
                   HPA TEXAS SUB 2016-1 LLC, Appellee


              On Appeal from County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Case No. 1124430


                         MEMORANDUM OPINION

      Robert Salazar, Elia Salazar and/or All Occupants of 6327 Darby Way,

Spring, Tx 77338 (collectively, “the Salazars”) are appealing a final judgment

rendered by the county court at law in favor of appellee HPA Texas Sub 2016-1 LLC
on its forcible detainer action. On appeal, the Salazars argue that: (1) neither the

justice court nor the county court had subject matter jurisdiction over the forcible

detainer action because HPA did not have standing to bring the forcible detainer

action and the evidence raises a question of title; (2) the county court erred by not

admitting the unsigned copy of a 2015 lease and right-to-purchase agreement

between them and a third party and evidence that the Salazars had made payments

to HPA and improvements to the property; (3) the county court erred by concluding

that it had lost plenary power and refusing to consider the Salazars’ June 3, 2019 and

August 12, 2019 post-trial motions; and (4) the Court of Appeals erred by denying

their motions to stay enforcement of the judgment.

      We affirm the county court’s judgment.

                                    Background

      On March 27, 2015, the Salazars and HP Texas I LLC d/b/a HPA TX LLC

executed a “Residential Lease Agreement” (“2105 Lease”) for a residence on Darby

Way in Spring, Texas (“the Property”). The parties also simultaneously signed a

“Residential Right to Purchase” agreement that gave the Salazars the right to

purchase the Property during the lease period at an agreed price (collectively with

the 2015 Lease, “the 2015 Agreement”). The 2015 Lease, which became effective

on March 27, 2015 for an initial term of twelve months, also provided for two

twelve-month renewal terms, which commenced immediately upon expiration of the


                                          2
prior term. The lease further states that the second renewal term “shall end no later

than the day immediately following preceding the third (3rd) anniversary of the

Effective Date,” i.e., March 26, 2018.

      On February 21, 2018, during the second renewal term of the 2015 Lease, the

Salazars gave notice to HPA that they were exercising their right to purchase the

Property pursuant to the “Right to Purchase Agreement.” HPA and the Salazars

executed a “Real Estate Sale Contract” for the Property on February 28, 2018 and

the Salazars deposited the $1,000 earnest money as required by the contract. The

agreed upon closing date was March 27, 2018. With respect to possession of the

Property, the sale contract states that “Purchaser [the Salazars] shall have possession

of the Property in its then present required condition upon closing and funding. Any

possession by Purchaser prior to closing or by Seller after closing which is not

authorized by a written lease will establish a tenancy at sufferance relationship

between the parties.” It is undisputed that the parties did not close on the contract

and the Salazars did not acquire title to the Property.

      The Salazars and HPA executed a new lease for the Property (the “2018

Lease”). The 2018 Lease commenced on March 27, 2018 and terminated on March

26, 2019. The lease defines the Salazars as “Tenants” and HPA as “Landlord.” The

Salazars and HPA executed a “Termination of Right to Purchase and New Lease

Agreement” (“TRP”) simultaneously with the 2018 Lease. In the TRP, the Salazars


                                           3
acknowledged that the 2015 Lease expired on March 26, 2018 and that they had no

right to extend or renew the 2015 Lease beyond that date. The TRP also states that

the Salazars exercised their right to purchase the Property under the terms of the

2015 Agreement, entered into a real estate sale contract with HPA pursuant to the

2015 Agreement, and that the parties anticipated that the closing would not occur

before or on the date the 2015 Lease expired. The TRP also states that,

notwithstanding anything in that agreement, the 2015 Right to Purchase Agreement

expires on the 2015 Lease’s expiration date, the Salazars will no longer have a right

to purchase the Property, except pursuant to the purchase contract, and that the

purchase contract will remain in full force and effect in accordance with its terms.

      On October 8, 2018, HPA filed a forcible detainer action in the justice court.

In its petition, HPA alleged that it was the owner of the Property, it had leased the

Property to the Salazars in 2018, and the Salazars failed to timely pay rent for the

months of September and October 2018 as required by the 2018 Lease. HPA alleged

that it gave the Salazars notice to vacate the Property, the Salazars had failed to

comply, and that HPA had terminated the Salazars’ right to possession of the

Property. [CR 5-6] On September 11, 2018, the justice court dismissed HPA’s

forcible detainer action for want of jurisdiction. HPA appealed to the county court.

      The county court conducted a trial de novo on March 11 and 27, 2019. The

Salazars offered an unsigned copy of the 2015 Agreement into evidence, but HPA


                                          4
objected and the court sustained the objection. At the conclusion of the trial, the

court found that HPA was entitled to a judgment for possession, awarded HPA

approximately $20,000 in unpaid rent for September 2018–March 2019, plus

attorney’s fees, and ordered that a writ of possession would issue on April 30, 2019

if the Salazars had not vacated the Property by that time. The trial court also set the

amount of a supersedeas bond.

      The Salazars filed a motion for new trial on April 25, 2019 challenging the

court’s jurisdiction to hear the case and they attached a signed copy of the 2015

Agreement. On April 29, 2019, they filed a motion to stay enforcement of the

eviction order on the same ground. The county court denied the motion to stay

enforcement of the judgment after a hearing on May 1, 2019.

      On May 7, 2019, the parties entered into a Rule 11 Agreement in which the

Salazars agreed (1) to vacate the Property by June 3, 2019; (2) if they did not vacate

the Property by that date, the HPA would proceed with the execution of the writ of

possession; (3) to pass the hearing on their motion for new trial and withdraw the

motion from the court’s consideration; and (4) not to pursue any other motions

seeking to stop the execution of the writ of possession.

      Despite having agreed not to pursue any further motions seeking to stop the

execution of the writ, the Salazars filed two more motions asking the court to dismiss

the forcible detainer action for lack of jurisdiction and vacate the March eviction


                                          5
order. Specifically, on June 3, 2019, the Salazars filed a motion to dismiss the

forcible detainer action for lack of jurisdiction based on the existence of the 2015

Agreement, which the Salazars argued raised questions of title and possession. HPA

filed a response to the motion in which it argued that the court’s plenary power had

expired upon the withdrawal of the Salazars’ previous motion for new trial. The

parties assert that the county court determined during a June 19, 2019 hearing that it

had lost plenary power and denied the motion. The Salazars’ motion to reconsider

was also denied.

      On August 12, 2019, the Salazars filed another motion based on newly

discovered evidence, namely, a special warranty deed conveying the Property from

HPA to HP on June 4, 2018. The Salazars argued that the justice and county courts

did not have jurisdiction over the forcible detainer action because HPA was not the

owner of record when it filed the eviction proceeding in October 2018, and, thus, did

not have standing to bring the action. The parties assert that the county court denied

this motion during a hearing on August 21, 2019.

      The Salazars also filed multiple “emergency” motions in this Court to stay

and/or vacate the judgment awarding HPA possession of the property which were

denied.




                                          6
                            Subject Matter Jurisdiction

      The Salazars argue that the justice and county courts did not have subject

matter jurisdiction over HPA’s forcible detainer action because HPA did not have

standing to evict them and the 2015 Agreement, which gave the Salazars the option

to purchase the Property during the term of the 2015 Lease, raised questions of title.

A.    Standard of Review

      Subject matter jurisdiction is essential to the authority of a court to decide a

case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–44 (Tex.

1993). Whether a court has subject matter jurisdiction is a question of law that we

review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226

(Tex. 2004).

B.    Forcible Detainers

      Jurisdiction over a forcible detainer action is expressly given to the justice

court of the precinct where the property is located and, on appeal, to the county court

for a trial de novo. TEX. PROP. CODE § 24.004(a); TEX. GOV’T CODE § 27.031(a)(2);

TEX. R. CIV. P. 510.10(c). Neither the justice court nor the county court has

jurisdiction to determine or adjudicate title to land. See generally Black v.

Washington Mut. Bank, 318 S.W.3d 414, 417 (Tex. App.—Houston [1st Dist.] 2010,

pet. dism’d w.o.j.).




                                          7
      A forcible detainer action is intended to be a speedy, simple, and inexpensive

means to obtain immediate possession of property. Marshall v. Hous. Auth. of City

of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006). “Judgment of possession in a

forcible detainer action is not intended to be a final determination of whether the

eviction is wrongful; rather, it is a determination of the right to immediate

possession.” Id. Thus, to prevail in a forcible detainer action, the plaintiff is not

required to prove title, but is only required to present sufficient evidence of

ownership to demonstrate a superior right to immediate possession. See Trimble v.

Fed. Nat’l Mortg. Ass’n, 516 S.W.3d 24, 28 (Tex. App.—Houston [1st Dist.] 2016,

pet. denied); see also Marshall, 198 S.W.3d at 787 (stating only issue in forcible

detainer proceeding is right to actual and immediate possession). If, however, an

issue of title is so intertwined with the issue of possession that a court must resolve

the title dispute before determining which party has a superior right to immediate

possession, then the justice court and the county court lack jurisdiction to resolve the

matter and must dismiss the case. Yarbrough v. Household Fin. Corp. III, 455
S.W.3d 277, 280 (Tex. App.—Houston [14th Dist.] 2015, no pet.). A landlord-tenant

relationship provides “an independent basis on which the trial court could determine

the issue of immediate possession without resolving the issue of title to the

property.” Rice v. Pinney, 51 S.W.3d 705, 712 (Tex. App.—Dallas 2001, no pet.).




                                           8
       A forcible detainer action is cumulative of any other remedy that a party may

have in the courts of this state and therefore, forcible detainer actions in justice courts

may be brought and prosecuted concurrently with suits to try title in district court.

Villalon v. Bank One, 176 S.W.3d 66, 71 (Tex. App.—Houston [1st Dist.] 2004, pet.

denied); see also Rice, 51 S.W.3d at 709; Haith v. Drake, 596 S.W.2d 194, 196–97

(Tex. Civ. App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.); see also TEX. PROP.

CODE § 24.008 (stating suit for forcible detainer “does not bar a suit for trespass,

damages, waste, rent, or mesne profit”).

C.     Standing

       The Salazars argue that the county court did not have subject matter

jurisdiction in this case because HPA did not have standing to evict them. According

to the Salazars, only a “landlord,” as defined by the Property Code, has standing to

evict a tenant, and HPA was neither the Property’s owner nor did it meet the statutory

definition of a “landlord.”

       Standing, a component of subject-matter jurisdiction, is a constitutional

prerequisite to maintaining suit under Texas law. See Farmers Tex. Cty. Mut. Ins.

Co. v. Beasley, 598 S.W.3d 237, 240 (Tex. 2020); Tex. Air Control Bd., 852 S.W.2d

at 444–45. We review questions of standing de novo because standing is a

component of subject matter jurisdiction. See Farmers Tex. Cty. Mut. Ins. Co., 598
S.W.3d at 240. When reviewing standing on appeal, we construe the petition in favor


                                            9
of the plaintiff and, if necessary, review the entire record to determine whether any

evidence supports standing. Tex. Ass’n. of Bus., 852 S.W.2d at 446; see also In re

H.S., 550 S.W.3d 151, 155 (Tex. 2018) (stating courts also consider relevant

evidence offered by parties, if any, when determining standing).

      Standing requires a concrete injury to the plaintiff and a real controversy

between the parties that will be resolved by the court. Heckman v. Williamson Co.,

369 S.W.3d 137, 154 (Tex. 2012); see also Austin Nursing Ctr., Inc. v. Lovato, 171
S.W.3d 845, 849 (Tex. 2005) (stating issue of standing focuses on whether party has

sufficient relationship with lawsuit so as to have “justiciable interest” in its

outcome). Generally, to have standing (1) the plaintiff must be personally injured;

(2) the plaintiff’s injury must be fairly traceable to the defendant’s conduct; and (3)

the plaintiff’s injury must be likely to be redressed by the requested relief. See

Heckman, 369 S.W.3d at 154. A standing inquiry requires a careful examination of

the allegations in the petition to determine whether the “particular plaintiff is entitled

to an adjudication of the particular claims asserted.” Id. at 156 (quoting Allen v.

Wright, 468 U.S. 737, 752 (1984)). “Only the party whose primary legal right has

been breached may seek redress for the injury.” Alarcon v. Velazquez, 552 S.W.3d
354, 359 (Tex. App.—Houston [14th Dist.] 2018, pet. denied). “Without a breach of

a legal right belonging to a specific party, that party has no standing to litigate.” Id.




                                           10
“A plaintiff does not lack standing simply because he cannot prevail on the merits

of his claim.” DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299, 305 (Tex. 2008).

      Here, HPA alleged in its petition that it leased the Property to the Salazars in

2018 and it attached a copy of the 2018 Lease. The 2018 Lease states that if the

Salazars, as tenants, fail to comply with any provision of the lease, including their

obligation to pay their rent on time, HPA has the right to terminate the Salazars’

right of possession under the lease and regain possession of the Property. HPA

alleged that the Salazars defaulted on the 2018 Lease by failing to timely pay rent

for the months of September and October 2018, HPA terminated the Salazars’ right

to possession of the Property pursuant to the lease, HPA gave the Salazars notice to

vacate the Property, and the Salazars failed to comply. HPA further alleged that it

was injured when the Salazars failed to vacate the Property. Thus, HPA pleaded facts

sufficient to demonstrate that as the lessor under the 2018 Lease, it had a right to

regain possession of the Property from the Salazars in the event the Salazars

defaulted on the lease, it had been personally injured when the Salazars defaulted on

the lease and refused to vacate the premises, and that its injury was likely to be

redressed by a forcible detainer action against the Salazars. See Heckman, 369
S.W.3d at 154.

      The Salazars’ arguments that HPA did not have standing to bring this forcible

detainer action because HPA was not the Property’s owner or did not meet the


                                         11
statutory definition of a “landlord” are unavailing. First, the existence of a landlord-

tenant relationship is not a prerequisite to jurisdiction. See Jelinis, LLC v. Hiran, 557
S.W.3d 159, 167 (Tex. App.—Houston [14th Dist.] 2018, pet. denied).

      Second, the Property Code authorizes a “landlord” to bring a forcible detainer

action against a tenant to reclaim possession of real property. See TEX. PROP. CODE

§§ 24.001–.011. The code defines the term “landlord” to include a “lessor” as well

as an “owner.” TEX. PROP. CODE § 92.001(2) (defining “landlord” as “the owner,

lessor, or sublessor of a dwelling . . . .”). A lessor is someone “who leases real

property to another.” Black’s Law Dictionary (11th ed. 2019) (defining landlord as

“[s]omeone who rents a . . . building, or piece of land to someone else” and as

“lessor”). HPA presented evidence that it satisfies this requirement because it is the

lessor under the 2018 Lease. See TEX. PROP. CODE § 92.001(2). HPA’s status as a

lessor/landlord demonstrates that it has a justiciable interest in the outcome of this

proceeding. See Williams v. Bayview–Realty Assocs., 420 S.W.3d 358, 362 (Tex.

App.—Houston [14th Dist.] 2014, no pet.) (“If there is a landlord-tenant relationship

between Bayview and Williams regarding the Property, then Bayview has standing

to bring the forcible-detainer action.”); see also Austin Nursing Ctr., 171 S.W.3d at

848 (stating issue of standing focuses on whether party has sufficient relationship

with lawsuit so as to have “justiciable interest” in its outcome).




                                           12
        We conclude that HPA had standing to bring the forcible detainer action to

regain possession of the Property. See Heckman, 369 S.W.3d at 154.

D.      Question of Title

        The Salazars further contend that the justice and county courts did not have

subject matter jurisdiction in this case because the 2015 Agreement raises questions

of title.

        The existence of a title dispute, however, does not automatically deprive a

county court of jurisdiction in a forcible detainer action. See Rice, 51 S.W.3d at 713.

Only when an issue of title is so intertwined with the issue of possession that a court

must resolve the title dispute before determining which party has a superior right to

immediate possession does the county court lose jurisdiction. See id; see also

Yarbrough, 455 S.W.3d at 280. As previously discussed, HPA presented evidence

establishing a landlord-tenant relationship between it and the Salazars, namely, the

2018 Lease.1 The lease gives HPA the right to terminate the Salazars’ right of

possession if the Salazars default on the lease and regain possession of the Property.

This evidence demonstrates that HPA, as lessor, has a superior right to immediate


1
        We note that the 2018 Lease defines HPA as the “landlord” and the Salazars as
        “tenants.” The Property Code defines a “landlord” as “the owner, lessor, or
        sublessor of a dwelling, but does not include a manager or agent of the landlord
        unless the manager or agent purports to be the owner, lessor, or sublessor in an oral
        or written lease.” TEX. PROP. CODE § 92.001(2). “Tenant” is defined as “a person
        who is authorized by a lease to occupy a dwelling to the exclusion of others and
        . . . who is obligated under the lease to pay rent.” Id. § 92.001(6).

                                             13
possession of the Property pursuant to the lease. A landlord-tenant relationship

provides “an independent basis on which the trial court could determine the issue of

immediate possession without resolving the issue of title to the property.” Rice, 51
S.W.3d at 712.

      The Salazars, who do not contend to own or have title to the Property, argue

that the 2015 Agreement is evidence that they have a “right to lease and purchase”

the Property, and therefore, have a superior right to immediate possession of the

Property. Until the purchaser fully performs a real estate purchase agreement, he has

only an equitable right to acquire title in the future by carrying out the agreement.

See Haith, 596 S.W.2d at 197 (stating plaintiff who has not fully performed real

estate purchase contract “possesses only equitable rights, not equitable title”). A

claim of an equitable right to complete performance of a purchase contract or right

to purchase real property in the future does not create a genuine title dispute and,

therefore, it does not deprive a county court of jurisdiction to render a judgment of

immediate possession in a forcible detainer action. See id.

      Relying upon Chapter 5, Subchapter D of the Texas Property Code, the

Salazars also argue that the 2015 Agreement is an executory contract and that once

they exercised their option to purchase the Property pursuant to the 2015 Agreement,

they became purchasers, not tenants, and therefore, they could not be evicted in a

forcible entry and detainer suit. See TEX. PROP. CODE § 5.062(a)(2) (stating “an


                                         14
option to purchase real property that includes or is combined or executed

concurrently with a residential lease agreement, together with the lease, is

considered an executory contract for conveyance of real property.”); TEX. PROP.

CODE § 5.0621(b) (“After a tenant exercises an option to purchase leased property

under a residential lease described by subsection (a), Chapter 92 [of the Property

Code, regarding residential tenancies] no longer applies to the lease.”).

      Even if the Salazars are correct that the 2015 Agreement is an executory

contract and, therefore, they became purchasers once they exercised their option to

purchase the Property pursuant to that agreement, their argument is unavailing.

Regardless of what rights or relationship the parties may or may not have pursuant

to the 2015 Agreement, the record reflects that HPA’s claim for forcible detainer is

based on the 2018 Lease, not the 2015 Agreement. Unlike the 2015 Agreement, the

2018 Lease does not contain an option to purchase and it does not constitute an

executory contract or contract for deed. See generally TEX. PROP. CODE § 5.062(a)(2)

(stating that “an option to purchase real property that includes or is combined or

executed concurrently with a residential lease agreement, together with the lease, is

considered an executory contract for conveyance of real property”); Flores v.

Millennium Interests, Ltd., 185 S.W.3d 427, 429 (Tex. 2005) (“Executory contracts

[are] also known as contracts for deed.”).




                                          15
       Because the evidence shows that a landlord-tenant relationship exists between

HPA and the Salazars that would have provided the lower courts with an independent

basis for resolving the issue of possession, the justice court, and county court on

appeal, have jurisdiction over HPA’s forcible detainer claim. See Rice, 51 S.W.3d at

712.

E.     Evidentiary Challenge

       The Salazars argue that the trial court erred by not admitting into evidence an

unsigned copy of the 2015 Agreement.2 Even if the county court’s ruling was in

error, the omission of this evidence was harmless because it does not create a genuine

title dispute that would deprive the county court of jurisdiction in this forcible

detainer action or would otherwise have probably caused the rendition of an

improper judgment. See Waffle House, Inc. v. Williams, 313 S.W.3d 796, 812 (Tex.

2010) (noting that exclusion of evidence is reversible error only if error probably

caused rendition of improper judgment); see also TEX. R. APP. P. 44.1(a). As



2
       The parties disagree about whether the 2015 Agreement was effective when HPA
       initiated the forcible detainer action and whether the Salazars have any remaining
       rights under 2015 Agreement. They also disagree about whether the 2015
       Agreement or 2018 Lease govern their dispute. We do not need to resolve these
       questions, however, to determine whether the lower courts had jurisdiction over this
       matter, and we express no opinion on these issues. As the Salazars acknowledge in
       their reply brief, “The issue of which agreement controls the parties[’] dispute (the
       2015 or 2018 agreements) will be decided in the District Court wrongful eviction
       action (Cause No. 2019-17589, District Court, Harris County) filed by the Salazars
       against HPA Texas, and the other parties to and from which it bought and sold the
       Darby House.”
                                            16
previously discussed, the Salazars are asserting an equitable right to acquire title to

the Property in the future pursuant to the 2015 Agreement. Such a claim does not

raise a genuine question of fact regarding title and, therefore, it does not deprive a

county court of jurisdiction to render a judgment of immediate possession in a

forcible detainer action. See Haith, 596 S.W.2d at 197. The only issue before the

county court was whether HPA or the Salazars had a superior right to immediate

possession of the property. The 2018 Lease gives HPA, as the lessor, the right to

terminate the Salazars’ possession of the Property and regain possession if the

Salazars defaulted on the lease. Thus, as previously discussed, the lease provided

“an independent basis on which the trial court could determine the issue of

immediate possession without resolving the issue of title to the property.” Rice, 51
S.W.3d at 712.

      We overrule the Salazars’ evidentiary issue.

F.    Post-Trial Motions

      The Salazars argue that the county court erred by concluding that its plenary

power had expired and, therefore, it did not have jurisdiction to consider the

Salazars’ June 2019 and August 2019 motions challenging the court’s subject matter

jurisdiction.

      A trial court retains plenary power over a case for thirty days after it has signed

a final judgment. TEX. R. CIV. P. 329b(d). The timely filing of a motion for new trial,


                                          17
however, can extend this period up to an additional seventy-five days. TEX. R. CIV.

P. 329b(c), (e), (g). Ordinarily, a trial court may not set aside a judgment after its

plenary power has expired, although one exception is when the court did not have

subject-matter jurisdiction when it signed the judgment, as a “void judgment does

not cause the trial court’s plenary power to expire.” Akinwamide v. Transp. Ins. Co.,

499 S.W.3d 511, 520 (Tex. App.—Houston [1st Dist.] 2016, pet. denied) (quoting

Metro. Transit Auth. v. Jackson, 212 S.W.3d 797, 801, 803 (Tex. App.—Houston

[1st Dist.] 2006, pet. denied)); see also TEX. R. CIV. P. 329b(f) (“On expiration of

the time within which the trial court has plenary power, a judgment cannot be set

aside by the trial court except by bill of review for sufficient cause, filed within the

time allowed by law . . . .”).

      As previously discussed, the county court had subject matter jurisdiction over

HPA’s forcible detainer action, and therefore, its March 27, 2019 judgment was not

void. Because the judgment was not void, the court only had jurisdiction to set aside

the judgment when it had plenary power over the case. See id. The record reflects

that the county court entered its judgment on March 27, 2019 and although the

Salazars filed a motion for new trial on April 25, 2019 which extended the court’s

plenary power beyond the initial thirty-day period, their withdrawal of that motion

on May 7, 2019 caused the court’s plenary power to expire at that time. See Rogers

v. Clinton, 794 S.W.2d 9, 11 (Tex. 1990) (“Rule 329b, as presently written, does not


                                          18
authorize a trial court to order a new trial when the movant has deliberately

withdrawn his motion and more than 30 days have passed since the judgment was

signed.”); Galbraith v. Williams Cos., Inc., No. 01-15-01084-CV, 2017 WL
2872306, at *7 (Tex. App.—Houston [1st Dist.] July 6, 2017, pet. denied) (mem.

op.) (stating trial court immediately lost plenary power upon withdrawal of post-trial

motion); In re P.M.G., 405 S.W.3d 406, 414 (Tex. App.—Texarkana 2013, no pet.)

(holding trial court lost plenary power over case when party withdrew motion for

new trial). Because the county court’s plenary power expired when the Salazars

withdrew their motion for new trial in May 2019, the county court lacked jurisdiction

over the Salazars’ June 2019 and August 2019 motions. Even if the county court

could have exercised jurisdiction over these challenges to its jurisdiction, as

previously discussed, neither the June motion, which argued that the court did not

have jurisdiction over the case because there were questions of title, nor the August

2019 motion, which argued that HPA did not have standing because it did not own

the property, was meritorious.

G.    Emergency Relief

      The Salazars, who did not file a supersedeas bond, argue on appeal that this

court erred by denying their “emergency” motions to stay enforcement of judgment

pending appeal because Property Code section 24.007 does not apply to void

judgments. See TEX. PROP. CODE § 24.007 (“A judgment of a county court may not


                                         19
under any circumstances be stayed pending appeal unless, within 10 days of the

signing of the judgment, the appellant files a supersedeas bonds in an amount set by

the county court.”). The Salazars’ argument is unavailing because, as previously

discussed, the county court’s judgment was not void. Accordingly, we overrule the

Salazars’ challenge to the denial of their motions to stay enforcement of the

judgment.

                                    Conclusion

      We affirm the county court’s judgment.




                                                   Russell Lloyd
                                                   Justice


Panel consists of Justices Keyes, Lloyd, and Landau.




                                        20